Name: Commission Regulation (EC) No 2810/94 of 18 November 1994 on the supply of fishery products as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 298/14 Official Journal of the European Communities 19 . 11 . 94 COMMISSION REGULATION (EC) No 2810/94 of 18 November 1994 on the supply of fishery products as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid management (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas, following the taking of a number of decisions on the allocation of food aid, the Commission has allocated to certain recipients ECU 197 000 and 742 tonnes of fishery products ; Whereas it is necessary to make these supplies in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Fishery products shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annex, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annex. Supplies shall be awarded by the tendering procedure. The successful tenderer is deemed to have noted and accepted all the general and specific conditions applicable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 November 1994. For the Commission Rene STEICHEN Member of the Commission 0 OJ No L 370, 30. 12. 1986, p. 1 . (2) OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28 . 3 . 1991 , p. 108 . 19. 11 . 94 Official Journal of the European Communities No L 298/ 15 ANNEX LOTS A, B, C, D and E 1 . Operation Nos (') : 921 /94 (Lot A), 922/94 (Lot B), 923/94 (Lot C), 924/94 (Lot D) and 925/94 (Lot E). 2. Programme : 1994 3 . Recipient ^): UNRWA Headquarters, Supply Division, Vienna International Centre, PO Box 700, A- 1400 Vienna (telex 135310 UNRWA A  fax (1)230 75 29) 4. Representative of the recipient : UNRWA Field Supply and Transport Officer, Ashdod : West Bank, PO Box 19149, Jerusalem (tel. 972 (2) 89 05 55 ; telex 26194 UNRWA IL ; fax 972(2)81 65 64) Latakia : PO Box 4313, Damascus, SAR (tel . 963(11)666 02 17 ; telex 412006 UNRWA SY ; fax 963(11)332 75 13) Beirut : PO Box 947, Beirut, Lebanon (tel . 86 31 50 ; telex 21430/20177 UNRWA LE ; fax (212)478 10 55 (via satellite)) Amman : PO Box 484, Amman, Jordan (tel . 962 (6) 74 19 14  77 22 26 ; telex 23402 UNRWA JFO JO ; fax 962(6)74 63 61 ) 5 . Place or country of destination (^ :  lots A and E : Israel (A : West Bank : E Gaza)  lot B : Syria  lot C : Lebanon  lot D : Jordan 6. Product to be mobilized : Sardines (sardina pilchardus Walbaum) 7. Characteristics and quality of the goods (3)(6): Tinned headless sardines in vegetable oil, 1994 fishing, CN code 1604 13 19 8 . Total quantity : 742 tonnes 9 . Number of lots : five (lot A : 168 tonnes ; lot B : 84 tonnes ; lot C : 84 tonnes ; lot D : 112 tonnes ; lot E : 294 tonnes) 10. Packaging and marking (7) (8) : OJ No C 1 14, 29 . 4. 1991 , p. 1 (under VIIIA (2) and VIII.A (3)) Type of tins : 'easy open Markings in English : ('mackerel' must be replaced by 'sardine') Supplementary markings : 'Expiry date : ' (date of manufacture plus four years) In case the required markings cannot be printed on the tins, they must be printed either on an outer packaging of each tin or on self-adhesive labels fixed on the tins . The expiry date and the date of manufacture shall be printed on the tins and not on the self-adhesive labels . 1 1 . Method of mobilization : the Community market 12. Stage of supply : lots A, B and E : free at port of landing  landed ; lots C and D : free at destination 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : lots A and E : Ashdod ; lot B : Latakia 16. Address of the warehouse and, if appropriate, port of landing : Lot C : UNRWA depots in Beirut, Lebanon ; lot D : UNRWA depots in Amman, Jordan 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 9  22. 1 . 1995 18 . Deadline for the supply : lots A, B and E : 12. 2. 1995 ; lots C and D : 19 . 2. 1995 19 . Procedure for determining the costs of supply : tendering procedure 20 . Date of expiry of the period allowed for submission of tenders : 12 noon (Brussels time) on 5. 12. 1994 No L 298/16 Official Journal of the European Communities 19 . 11 . 94 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon (Brussels time) on 19. 12. 1994 (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 23. 1  5. 2. 1995 (c) deadline for the supply : Lots A, B and E : 26. 2. 1995 ; lots C and D : 5. 3 . 1995 22. Amount of tendering security : ECU 1 5 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de l'aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200, rue de la Loi, B- 1 049 Brux ­ elles ; (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97 / 295 01 30 / 296 33 04) 25. Refund payable on application by the successful tenderer (4) :  19 . 11 . 94 No L 298/17Official Journal of the European Communities LOT F 1 . Operation Nos (') : 386/94 2. Programme : 1994 3. Recipient (2) : UNHCR, BoÃ ®te postale 2500, CH-1211 GenÃ ¨ve 2 DÃ ©pÃ ´t (tÃ ©l . (41 22) 739 81 37 ; fax 731 07 76 ; telex 412404 CHHCR (Mme Seinet)) 4. Representative of the recipient : UNHCR Liaison Office c/o Hotel Razdan, Yerevan, Armenia (tel . (007 8852) 56 08 44 ; fax 15 14 50) 5. Place or country of destination Armenia 6. Product to be mobilized : mackerel in natural oil/brine 7. Characteristics and quality of the goods (3) : steaks 'salmon style' (whole pieces marckerel without heads, guts and tail) 1994 fishing, CN code 1604 15 19 8 . Total quantity : maximum possible quantity, net weight, for a total amount of ECU 19 000 9. Number of lots : one 10. Packaging and marking (8) : OJ No C 114, 29 . 4. 1991 , p. 1 (under VIIIA (2) and VIIIA (3)) in tin cans of a net weight of maximum 400 g each packed in cartons wheighing maximum 20 kg Markings in English Supplementary markings : 'Expiry date : ' In case the required markings cannot be printed on the tins, they must be printed either on an outer packaging of each tin or on self-adhesive labels fixed on the tins. The expiry date and the date of manufacture shall be printed on the tins and not on the self-adhesive labels . 1 1 . Method of mobilization : the Community market 12. Stage of supply : free at destination (s) 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing : lot A : Ashdod ; lot B : Latakia 1 6. Address of the warehouse and, if appropriate, port of landing : see point 4 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : (10) 18. Deadline for the supply : 26. 2. 1995 19. Procedure for determining the costs of supply : tendering procedure 20. Date of expiry of the period allowed for submission of tenders : 12 noon on 5. 12. 1994 (Brussels time) 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 12 noon on 19. 12. 1994 (Brussels time) (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : ( 10) (c) deadline for the supply : 12. 3 . 1995 22. Amount of tendering security : ECU 1 5 per tonne 23. Amount of delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders and tendering securities (') : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur T. Vestergaard, bÃ ¢timent Loi 120, bureau 7/46, 200 rue de la Loi , B- 1 049 Brux ­ elles ; (telex 22037 AGREC B ; fax (32 2) 296 20 05 / 295 01 32 / 296 10 97) 25. Refund payable on application by the successful tenderer (4) :  No L 298/18 Official Journal of the European Communities 19. 11 . 94 Notes : (') The operation number should be mentioned in all correspondence. (2) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 and iodine-131 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following document :  sanitary certificate. (4) Point (g) of Article 7 (3) of Regulation (EEC) No 2200/87 shall not be applicable to tenders submitted. (*) Commission delegation to be contacted by the successful tenderer : see OJ No C 1 14, 29. 4. 1991 , p. 33 . (6) The sanitary certificate and the certificate of origin must be signed and stamped by a Syrian consulate, including a statement that consular fees and charges have been paid (action 922/94, lot B). Q Lots A, C, D and E : Shipment to take place in 20-foot containers. Lots A and E : the contracted shipping terms shall be considered full liner terms (liner in/liner out) free at port of landing container yard and are understood to cover 1 5 days  Saturdays, Sundays and official public and religious holidays excluded  free of container detention charges at the port of discharge taken from the day/time of the arrival of the vessel. The 15 days free of container detention charges should be clearly marked on the bill of landing. Bona fide detention charges levied in respect of container detention^) in excess of the said 15 days as detailed above will be borne by UNRWA. UNRWA shall not pay/not be charged any container deposit fees. After take over of the goods at the delivery stage, the recipient will bear all costs of shifting the contai ­ ners for destuffing outside the port area and of returning them to the container yard. Ashod : consignment to be stowed in 20-foot containers not more than 1 7 tonnes each, net. (8) Notwithstanding OJ No C 114, point VIIIA. (3) (c) is replaced by the following : 'the words "European Community"'. (9) Notwithstanding Article 7 (3) (f) of Regulation (EEC) No 2200/87, one single tender corresponding to the foreseen supply stage shall be presented. However, the tender shall indicate distinctly an amount expressed in ecus relating to the total transport costs beyond the supply stage free at port of shipment. (10) The provisions of Article 9 (4) of Regulation (EEC) 2200/87 shall not be applicable.